Title: To George Washington from Fielding Lewis, 25 June 1758
From: Lewis, Fielding
To: Washington, George



Dear Sir
June 25th 1758

I recd yours inclosing Forty Pound wch I have placed to your Credit, and shall settle your Acct with Mr Strother.
James Gallemore the bearer some time sinc⟨e⟩ deserted from Colo. Byrds Regmt and is now return’d on my promise that he shall be excused for it, as he voluntarily surrenders himself I immagine he will meet with a ready Pardon. I am Yr most Humble Servt

Fielding Lewis

